                            United States District Court
                                      for the
                            Southern District of Florida

Emilio Pinero, Plaintiff,               )
                                        )
v.                                      )
                                          Civil Action No. 18-22826-Civ-Scola
                                        )
Jimbo’s Sand Bar, Inc. and HGS          )
Holding Corporation, Defendants.        )

                       Order Denying Motion to Dismiss
      This matter is before the Court upon Defendant HGS Holding
Corporation (“HGS”) motion to dismiss under Rule 12(b)(6). (the “Motion,” ECF
No. 26.) The Court denies the Motion for the reasons that follow.
1.    Factual Background
       Plaintiff Emilio Pinero (“Pinero”) brings this one-count complaint for
injunctive relief under Title III of the Americans with Disabilities Act, 42 U.S.C.
§ 12181, et seq. (“ADA”). (ECF No. 10.) Specifically, the Amended Complaint
alleges that Pinero is a double amputee who requires a wheel chair to
ambulate, (id. at ¶ 2); that Pinero visited the Defendants’ restaurant, (id. at ¶¶
2, 10); that physical barriers at the restaurant restricted or limited his ability to
access the facility in violation of the ADA, (id. at ¶ 10); and that Pinero would
like to visit the restaurant in the future but is unable to do so as a result of
these barriers, (id. at ¶ 11). Specifically, Pinero identifies the following physical
barriers at the Defendants’ restaurant:
      A.     There are non-compliant designated disabled parking spaces
      at the facility contrary to the ADA Standard 502
      B.    The property lacks accessible site arrival points contrary to
      the ADA standard 206.
      C.   The exterior routes are non-compliant contrary to the ADA
      standard 206.
      D.   There is no accessible means of egress contrary to the ADA
      standard 207.
      E.     There is no ADA directional signage at the property.
      F.    There is no policy and procedure to assist disabled
      individuals contrary to the ADA.
      G.     The bar is non-complaint contrary to ADA standard 902.
      H.   The service counter is non-complaint contrary to ADA
      standard 904.
      I.    The seating is non-complaint contrary to ADA standard 902.
      J.    There are tenant spaces that contain the following barriers
      located within their restrooms: The grab bars are non-compliant,
      the lavatory is noncompliant, the restroom doors are non-
      compliant, there is a lack sufficient clear floor space, there is a
      lack of maneuvering space, the door hardware is non-compliant,
      the toilet is non-compliant, the dispensers are at a noncompliant
      height, the door pull force is non-compliant, and there is a lack of
      turning space contrary to ADA standards, 603, 604, 606, 404, 308,
      309 and 304.
 (Id. at ¶ 13.) Pinero also reserves the right to identify additional ADA violations
after inspecting the restaurant. (Id. at ¶ 14.)
        In the Motion, HGS argues that the Amended Complaint does not allege
with sufficient specificity the barriers at the subject restaurant that violate the
ADA. (ECF No. 26 at pp. 2-3.) HGS takes issue with Pinero reserving the right
to identify additional ADA violations at a later point, and asserts that “Plaintiff
is required to set forth the alleged ADA violations for which he seeks redress so
Defendants can fairly be put on notice of such claims and prepare sufficient
responses to them.” (Id. at p. 3.)

2.     Standard of Review
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Rule 8 requires only that a
pleading contain a short and plain statement of the claim showing that the
pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). “The point is to ‘give the
defendant fair notice of what the claim is and the grounds upon which it
rests.’” Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir.
2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)) Nonetheless, to
survive a motion under Rule 12(b)(6), a plaintiff must still allege “enough facts
to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
570. “And, of course, a well-pleaded complaint may proceed even if it strikes a
savvy judge that actual proof of those facts is improbable, and ‘that a recovery
is very remote and unlikely.’” Id. at 556.
3.    Pinero Sufficiently Identifies Barriers to Access at the Restaurant
        The Amended Complaint alleges, with varying degrees of detail, at least
nineteen violations of the ADA that serve as barriers to Pinero accessing the
facility. (ECF No. 10 at ¶ 13.) HGS correctly argues that certain of these
allegations are legal conclusions. (See id. at ¶¶ 13.A, C, G, H, I.) Other
allegations however comply with Rule 8. (See id. at ¶¶ 13.B, E, F, J.) On the
whole, the Court finds that the Amended Complaint contains sufficient factual
detail as to the barriers existing at the restaurant, such that HGS has “fair
notice of what the claim is and the grounds upon which it rests.” Twombly, 550
U.S. at 555; (see ECF No. 10 at ¶¶ 13.E, F, J.) Accordingly, the Motion (ECF
No. 26) is denied.
4.    Conclusion
       In sum, the Court denies HGS’ motion to dismiss, (ECF No. 26). HGS
shall answer the Amended Complaint by November 19, 2018.

      Done and ordered in chambers at Miami, Florida on November 5, 2018.


                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
